Filed 6/18/14
                               CERTIFIED FOR PUBLICATION



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                THIRD APPELLATE DISTRICT
                                               (Shasta)
                                                 ----




STEVE ALLEN et al.,

                  Plaintiffs and Appellants,                         C068985

        v.                                                   (Super. Ct. No. 169050)

WALLACE LIBERMAN et al.,

                  Defendants and Respondents.




     APPEAL from a summary judgment of the Superior Court of Shasta County,
Monica Marlow, Judge. Affirmed.

       Law Office of Mark R. Swartz, Mark R. Swartz and Elizabeth A. O'Brien for
Plaintiffs and Appellants.

       Law Offices of Beasley & Mittry, Inc., Patrick R. Beasley and Andreas A. Mittry
for Defendants and Respondents.



        This case involves the application of California’s social host immunity law.
Shelby Allen was 17 years old when she went for a sleepover at the home of her 16-year-



                                                  1
old friend Kayli Liberman.1 After Kayli’s parents went to bed, Shelby obtained vodka
from the Libermans’ bar, consumed 15 shots, began vomiting and passed out. Kayli
propped Shelby’s head against the toilet, took Shelby’s cell phone, closed the bathroom
door and went to bed.
       The next morning, Kayli told her father they had been drinking and Shelby had
been sick. The father went to work without checking on Shelby because he had been told
Shelby was okay and he did not want to invade the space of a teenage female behind a
closed bathroom door.
       When another friend checked on Shelby later that morning, it did not sound like
Shelby was breathing. The friend informed Kayli’s sister, who called Kayli’s father at
work. Kayli’s father returned home to check on Shelby. He could not find a pulse and
Shelby did not appear to be breathing, so the father called 911 and began administering
cardiopulmonary resuscitation (CPR). Shelby was pronounced dead later that morning.
Her blood alcohol content was 0.339 at the time of death.
       Shelby’s parents, Steve and Debbie Allen, sued Kayli Liberman and her parents,
Wallace and Debby Liberman, for wrongful death. The trial court ultimately granted the
Libermans’ motion for summary judgment, ruling that the lawsuit brought by Shelby’s
parents is barred by California’s social host immunity statute. (Civ. Code, § 1714,
subd. (c).)2
       As relevant to this appeal, the social host immunity statute provides that “no social
host who furnishes alcoholic beverages to any person may be held legally accountable for
damages suffered by that person . . . resulting from the consumption of those beverages.”
(§ 1714, subd. (c).) In 2010 -- apparently inspired by Shelby’s death -- the Legislature



1 We will occasionally refer to the parties by their first names for clarity.

2 Undesignated statutory references are to the Civil Code.


                                              2
created an exception to social host immunity. The exception states that social host
immunity does not prevent a lawsuit against a parent or other adult who knowingly
furnishes alcoholic beverages at his or her residence to a person whom he or she knows,
or should have known, to be under 21 years of age. (§ 1714, subd. (d)(1).) Here,
however, the Allens do not contend that Kayli’s parents knowingly furnished the vodka
to Shelby, and in any event, the Allens do not claim the new exception applies
retroactively to their lawsuit.
       Rather, the Allens now contend (1) the Libermans’ conduct falls outside the
parameters of the social host immunity statute, (2) the social host statute does not provide
blanket immunity to Kayli’s parents because they owed Shelby an independent duty of
care, and (3) there are triable issues of fact as to whether Kayli breached a duty to
exercise reasonable care in rendering aid to Shelby and whether Kayli increased Shelby’s
risk of harm.
       Shelby died of acute ethanol intoxication. Applying the law in effect at the time of
Shelby’s death, although the Libermans could have done more to protect, supervise or aid
Shelby, they are not liable for furnishing alcohol, making alcohol accessible, or failing to
supervise Shelby. Kayli’s parents had a special relationship with Shelby because she was
an invited guest in their home, but that special relationship, by itself, does not negate the
specific statutory social host immunity applicable to these facts. As for Kayli, the Allens
do not cite authority imposing a special relationship on a minor who invites another
minor to stay the night. Under the circumstances, the trial court did not err in granting
the motion for summary judgment.
       We will affirm the judgment.
                                      BACKGROUND
       In ruling on the summary judgment motion, the trial court determined there were
40 undisputed material facts and it assumed that nine disputed facts would be found in



                                              3
the Allens’ favor. We adopt the trial court’s factual findings to the extent the Allens do
not dispute them on appeal.
       On the evening of December 19, 2008, Wallace and Debby Liberman were
entertaining in their game room, which contained a fully stocked bar. Kayli Liberman
arrived home from a party and, in the presence of her parents, consumed alcohol with her
older sister Tori. Shelby Allen and Alyssa Alexander arrived at the Liberman home
around 12:30 a.m. after Debby gave permission for them to spend the night there. The
Liberman family continued drinking alcoholic beverages, but Shelby and Alyssa did not
consume alcohol in the presence of Kayli’s parents.
       Between 12:30 a.m. and 1:00 a.m., Wallace and Debby went to bed. Wallace
suspected that the minors wanted to drink alcohol and cautioned them that although his
daughters had permission to do so in their home, he did not have the right to give such
permission to Alyssa and Shelby, who should talk to their own parents about the subject.
Kayli and Alyssa understood this to mean that the minors were not permitted to drink
alcohol. The trial court assumed Wallace did not expressly forbid the minors from
drinking alcohol after he went to bed, but implied that they should not do so.
       After Wallace and Debby retired for the night, Shelby announced she was going to
try to consume 15 shots of vodka. Although all three minors drank vodka, Shelby
consumed approximately 15 shots between 1:00 a.m. and 2:00 a.m.
       Shelby began vomiting and lost the ability to care for herself. Kayli propped
Shelby’s head against the toilet, placing a towel for cushioning, and sent a text message
to a friend saying she was concerned about Shelby’s condition. Kayli said she was
freaking out and had no idea what to do. In another text, Kayli said she and Alyssa were
throwing up and Shelby was “out.” Alyssa “puked everything up” and Shelby was “half
snoring” and shaking. Kayli texted that she was scared, and when her friend asked of
what, she replied of her parents.



                                             4
       When Kayli went to bed, Shelby appeared to be sleeping. Shelby was breathing
and making snoring sounds, but Kayli could not wake Shelby up.
       For the purposes of ruling on the summary judgment motion, the trial court
assumed that the following disputed facts would be resolved in plaintiffs’ favor as
follows: that Shelby hit her head on the toilet while vomiting violently; that Kayli closed
the bathroom door before going to bed; that Kayli took Shelby’s cell phone with her; and
that Kayli was concerned about Shelby’s condition and thought she needed assistance.
       Kayli checked on Shelby around 5:50 a.m. Shelby had not moved, but she was
still breathing and snoring. Around 8:15 a.m., Kayli told her father they had been
drinking alcohol and that Shelby had been sick that morning. Wallace did not check on
Shelby before leaving for work at his veterinary clinic; he decided not to check on her
because she was a teenage female in the bathroom, he did not want to invade her space,
and he was told she was okay. For the purposes of ruling on the summary judgment
motion, the trial court assumed that the following disputed facts would be resolved in
plaintiffs’ favor as follows: Kayli told Wallace that Shelby had been vomiting; the
bathroom door was closed when Wallace walked past it; and Wallace heard something in
the bathroom and thought it was Shelby “kicking around.”
       Sometime between 8:00 a.m. and 9:00 a.m., Alyssa checked on Shelby and found
her in the same position against the toilet. It did not sound like she was breathing.
Alyssa notified Kayli’s older sister, who notified Wallace at his clinic. Wallace returned
home and found Shelby on the bathroom floor. He could not find a pulse and she did not
appear to be breathing. He telephoned 911 and began to perform CPR.
       Deputy Wallace, who responded to the scene at 9:13 a.m., detected a faint pulse
and found Shelby warm to the touch. Shelby was pronounced dead at 9:40 a.m. by the
Shasta County coroner. Her blood alcohol content was 0.339 at the time of death. The
autopsy report stated that the cause of Shelby’s death was acute ethanol intoxication.



                                             5
       Shelby’s parents, Steve and Debbie Allen, filed a wrongful death action against
Wallace, Debby and Kayli. The Allens alleged that Kayli furnished Shelby with alcohol
knowing that she intended to consume 15 shots of vodka, and left her unattended in the
bathroom after she became intoxicated and unconscious. Kayli took Shelby’s cell phone,
which prevented Shelby from calling for help, and Kayli did not seek medical help for
Shelby or seek her parents’ assistance. The lawsuit further alleged that Kayli had an
affirmative duty to help Shelby, because Shelby was a guest in Kayli’s home and because
Kayli undertook to care for Shelby by placing Shelby in the bathroom, with her head on
the toilet. In addition, the Allens alleged that Wallace and Debby had a duty to supervise
Shelby as a minor guest in their home. Despite knowing that Shelby was interested in
drinking alcohol, they left her with unsupervised access to their bar and did not check on
her to make sure she was not drinking. Had they checked on Shelby, they would have
put a stop to her drinking or discovered that she was unconscious and summoned help,
thereby preventing her death.
       The Libermans filed a motion for summary judgment. In support, they submitted
a declaration from S. Franklin Sher, M.D., a forensic toxicologist. Dr. Sher opined that
for a person of Shelby’s size, the 15 shots of alcohol Shelby consumed in one hour was a
lethal dose of alcohol. Moreover, according to Dr. Sher, “[t]he lethal effects of the
alcohol consumed by [Shelby] would not have been medically reversible 30 minutes after
she completed the consumption of the lethal dose of alcohol.”
       The Allens responded with the declaration of Dr. Robert Anthony, a forensic
pathologist and toxicologist. Dr. Anthony found Dr. Sher’s opinion conclusory, adding
that it was contradicted by Kayli’s statement that Shelby was breathing at 5:00 a.m., and
by evidence that Shelby had a faint pulse at 9:13 a.m. Dr. Anthony declared “there is no
mathematical formula which is capable of determining precisely when a person who is
suffering from alcohol poisoning cannot be saved. . . . The only reliable statement that



                                             6
can be made is that without appropriate medical intervention, a person suffering from
acute alcohol poisoning will die.”
       Dr. Anthony said maintenance of respiratory function is critical for these patients,
and a respirator can be used to sustain their breathing artificially. He said a steady flow
of oxygen keeps the patient alive until the alcohol is out of the patient’s system. Acute
alcohol poisoning affects a person’s ability to breathe, and as respiratory function
diminishes, the oxygen supply to the brain decreases, followed by irreversible brain
damage resulting in death. Dr. Anthony was “concerned that the final or terminal
positioning of [Shelby’s] head on the toilet seat or its rim most likely affected her ability
to breathe by restricting the air flow into her body thereby increasing her risk of
asphyxiation.” However, Dr. Anthony did not declare that this contributed to or
proximately caused Shelby’s death, or that Shelby died of asphyxiation.
       The trial court granted the Libermans’ motion for summary judgment. The trial
court ruled that the lawsuit was barred by the social host immunity statute. (§ 1714,
subd. (c).) In addition, the trial court ruled that Wallace, Debby and Kayli did not owe,
or did not breach, an independent duty to Shelby.
                                STANDARD OF REVIEW
       A defendant moving for summary judgment meets its burden of showing that a
cause of action has no merit by either (1) showing that one or more elements of the cause
of action cannot be established, or (2) establishing a complete defense. (Code Civ. Proc.,
§ 437c, subds. (o), (p)(2).) Thus, it is essential to identify the issues framed by the
pleadings, because defendant’s motion must respond to those allegations. (Gutierrez v.
Girardi (2011) 194 Cal.App.4th 925, 931; Hamburg v. Wal-Mart Stores, Inc. (2004)
116 Cal.App.4th 497, 503.) The defendant’s motion shall be granted if the admissible
evidence submitted shows there is no triable issue as to any material fact and the
defendant is entitled to judgment as a matter of law. (Code Civ. Proc., § 437c, subds. (c),
(d); Hayman v. Block (1986) 176 Cal.App.3d 629, 638.)

                                              7
       Although our review of a summary judgment is de novo, “[w]e must presume the
judgment is correct . . . .” (Jones v. Department of Corrections & Rehabilitation (2007)
152 Cal.App.4th 1367, 1376.) “ ‘[D]e novo review does not obligate us to cull the record
for the benefit of the appellant in order to attempt to uncover the requisite triable issues.
As with an appeal from any judgment, it is the appellant’s responsibility to affirmatively
demonstrate error and, therefore, to point out the triable issues the appellant claims are
present by citation to the record and any supporting authority. In other words, review is
limited to issues which have been adequately raised and briefed.’ [Citation.]”
(Claudio v. Regents of University of California (2005) 134 Cal.App.4th 224, 230.)
                                       DISCUSSION
                                               I
       The Allens contend the Libermans’ conduct falls outside the parameters of section
1714, and thus social host immunity does not apply.
       In 1978 the Legislature changed the nature of tort liability for those who provide
alcoholic beverages in a social setting by granting the furnishers of alcoholic beverages
“sweeping civil immunity” (Strang v. Cabrol (1984) 37 Cal.3d 720, 724 (Strang)) and
imposing “sole and exclusive liability upon the consumer of alcoholic beverages” for any
injury resulting from the consumer’s intoxication. (Cory v. Shierloh (1981) 29 Cal.3d
430, 440 (Cory).) It did so by adding subdivision (c) to section 1714, which provides that
“no social host who furnishes alcoholic beverages to any person may be held legally
accountable for damages suffered by that person, or for injury to the person or property
of, or death of, any third person, resulting from the consumption of those beverages.”
Similar language was adopted in Business and Professions Code section 25602,
subdivision (b), providing immunity from civil liability for selling, serving or furnishing
alcoholic beverages to an obviously intoxicated person.
       The social host immunity statutes were enacted in response to three California
Supreme Court opinions upholding civil liability for furnishing alcohol under certain

                                              8
circumstances. (Cory, supra, 29 Cal.3d at pp. 434-436.) The Legislature adopted
language expressing its intent that “the furnishing of alcoholic beverages is not the
proximate cause of injuries resulting from intoxication . . . .” (§ 1714, subd. (b).) Rather,
“the voluntary consumption of alcohol, and not its furnishing by a social host, is the
proximate cause of injury resulting from the use of alcohol.” (Biles v. Richter (1988)
206 Cal.App.3d 325, 330 (Biles); Strang, supra, 37 Cal.3d at pp. 727-728; § 1714,
subd. (b); Bus. & Prof. Code, § 25602, subd. (c).)3


3 The Allens do not contend that other grounds for civil or criminal liability apply in this
case. Business and Professions Code section 25602, subdivision (a), states: “Every
person who sells, furnishes, gives, or causes to be sold, furnished, or given away, any
alcoholic beverage to any habitual or common drunkard or to any obviously intoxicated
person is guilty of a misdemeanor.” And Business and Professions Code section 25602.1
provides that a civil action may be maintained against persons selling liquor to an
obviously intoxicated minor under certain specified circumstances. (Ennabe v. Manosa
(2014) 58 Cal.4th 697, 707-710.) In addition, the Legislature added another exception to
social host immunity in 2010. It amended section 1714 to add the following: “(d)(1)
Nothing in subdivision (c) shall preclude a claim against a parent, guardian, or another
adult who knowingly furnishes alcoholic beverages at his or her residence to a person
whom he or she knows, or should have known, to be under 21 years of age, in which
case, notwithstanding subdivision (b), the furnishing of the alcoholic beverage may be
found to be the proximate cause of resulting injuries or death. [¶] (2) A claim under this
subdivision may be brought by, or on behalf of, the person under 21 years of age or by a
person who was harmed by the person under 21 years of age.” According to an
Assembly Bill Analysis of Assembly Bill No. 2486, as amended on June 29, 2010, it
appears the statute was amended as the result of Shelby’s death. The Bill Analysis
provides: “In support of the narrow approach taken in the bill, the author underscores the
measure is not about somehow imposing ‘automatic liability’ on any adult who may have
inadvertently provided access to alcohol by a minor. The bill simply removes the
absolute bar to any potential liability in any situations for adult social hosts who
knowingly provide alcohol to minors. Under the bill, the families of a minor injured or
killed by alcohol will still need to prove in court all the elements of negligence -- that an
adult social host, as narrowly defined below, breached his or her responsibility to uphold
the law, knowingly provided alcohol to the child, and injuries or death thereby resulted
from this action. [¶] The recent tragedy of Shelby Allen has helped inspire this
measure.” The Bill Analysis added: “Shelby’s parents . . . were shocked to discover, as
many other parents have, that unlike most other states, California’s current law continues
to grant all social hosts complete and unqualified immunity from all legal responsibility,

                                              9
       Since 1978, social host immunity has been interpreted to apply to the failure to
supervise individuals who drink alcohol at social events. Thus, “to the extent plaintiff’s
theory of liability rests on defendants’ failure to supervise their guests to whom they had
furnished alcohol, defendants are shielded by immunity. [Citation.]” (Biles, supra,
206 Cal.App.3d at p. 331.) If the “failure to supervise” theory of liability was enough to
circumvent the social host immunity statutes, the immunity would be “seriously eroded”
because “the duty of supervision is premised upon the need to look after those whose
coordination and judgment have been adversely affected by the consumption of alcohol.
If allowed, the duty would appear to exist in many if not most cases where alcohol is
furnished by social hosts.” (Id. at p. 331; see also Zieff v. Weinstein (1987)
191 Cal.App.3d 243, 249–250; DeBolt v. Kragen Auto Supply, Inc. (1986)
182 Cal.App.3d 269, 274–275.)
       The Allens’ complaint asserts, among other things, that the Libermans are liable
for wrongful death because Shelby consumed vodka obtained from the Libermans’ open
bar, Kayli “furnished, provided and supplied” the vodka to Shelby, and Wallace and
Debby failed to supervise Shelby. As we have explained, however, pursuant to the law at
the time of Shelby’s death, the Libermans are not liable for furnishing the alcohol that
caused Shelby’s death or for failing to supervise Shelby.
       The Allens acknowledge the allegation in their complaint that Kayli “furnished,
provided and supplied” the vodka to Shelby, but they now seek to minimize it, arguing
that it “does not constitute admissible evidence” for the purposes of a motion for


even in cases involving the deaths of minors. [¶] Shelby’s tragic death is just one
example of the devastating consequences that can follow underage drinking. As a result,
many groups, such as the American Academy of Pediatrics and the PIRE Institute noted
earlier, recommend our legal system should discourage parents from allowing underage
drinking in the home, and they strongly support the establishment and enforcement of
targeted social host laws like the one proffered in this measure to reduce access to alcohol
by underage youth.” (Assem. Com. on Judiciary, com. on Assem. Bill No. 2486 (2009-
2010 reg. sess.) June 29, 2010 [proposed amendment].)

                                             10
summary judgment. Rather, they claim social host immunity does not apply here because
there is no evidence that the Libermans actually “furnished” the alcohol to Shelby, as
required by the statutory language. Relying on Sagadin v. Ripper (1985) 175 Cal.App.3d
1141, the Allens maintain there must be some affirmative step to supply the alcohol to the
drinker for it to be regarded as furnishing alcohol. According to the Allens, because the
Libermans did not furnish alcohol to Shelby, the social host immunity statute does not
apply and they may be held liable for negligently supervising her.
       We disagree with the Allens’ ultimate conclusion. “ ‘ “[I]t is a settled principle of
statutory interpretation that language of a statute should not be given a literal meaning if
doing so would result in absurd consequences which the Legislature did not intend.”
[Citations.]’ ” (Horwich v. Superior Court (1999) 21 Cal.4th 272, 276.) It would not
make sense to interpret the statute in a manner that gives a person immunity for directly
handing a drink to a minor, but affords no similar protection to a person who fails to lock
up the liquor cabinet to prevent the minor from helping herself to alcohol. Indeed,
applicable case law does not support the Allens’ interpretation of the social host
immunity law. (Andre v. Ingram (1985) 164 Cal.App.3d 206, 208 [section 1714 “applies
with even greater force” where the host did not furnish the alcohol]; cf. Leong v. San
Francisco Parking, Inc. (1991) 235 Cal.App.3d 827, 833-834 [interpreting Business and
Professions Code section 25602 as barring suit against those who simply permit the
consumption of alcohol on their premises as well as against those who furnish the
alcohol].) The Libermans are immune from liability pursuant to section 1714 even if
they did not directly furnish the alcohol to Shelby, but simply failed to prevent her from
drinking the alcohol available in their home.
                                              II
       The Allens next contend the social host statute does not provide blanket immunity
to Kayli’s parents because they owed Shelby an independent duty of care as adults
supervising a minor invitee in their home. They rely on Harris v. Trojan Fireworks Co.

                                             11
(1981) 120 Cal.App.3d 157 (Harris) and Williams v. Saga Enterprises, Inc. (1990)
225 Cal.App.3d 142 (Williams).
       Harris, supra, 120 Cal.App.3d 157, is distinguishable because in that case, the
plaintiffs (parents of the decedent) pleaded sufficient facts to prove that a car accident
caused by the defendant’s intoxicated employee occurred within the scope of
employment, and that respondeat superior liability could be established. (Id. at pp. 160,
165.) The Court of Appeal in Harris noted that the holding was not based on the
employer furnishing alcohol to its employee. (Id. at p. 165, fn. 7.)
       Williams, supra, 225 Cal.App.3d 142, is also inapposite. In that case, the plaintiff
was injured by a restaurant patron who was intoxicated when he left the restaurant. (Id.
at pp. 145-146.) The patron was a regular customer who would give his car keys to the
bartender whenever he came to the restaurant. (Id. at p. 150.) There was evidence of “an
arrangement or agreement” that the manager would only return the car keys if the patron
was able to safely drive his car when he left. (Id. at p. 150.) Based on that evidence, the
plaintiff argued the manager’s actions as a “ ‘good Samaritan’ ” made the immunity in
section 1714 and Business and Professions Code 25602 inapplicable. Instead, the case
was within the parameters of section 324A of the Restatement Second of Torts, which
states: “ ‘One who undertakes, gratuitously or for consideration, to render services to
another which he should recognize as necessary for the protection of a third person or his
things, is subject to liability to the third person for physical harm resulting from his
failure to exercise reasonable care to protect his undertaking if, [¶] (a) his failure to
exercise reasonable care increases the risk of such harm, or [¶] (b) he has undertaken to
perform a duty owed by the other to the third person, or [¶] (c) the harm is suffered
because of reliance of the other or the third person upon the undertaking.’ ” (Williams,
supra, at p. 151, fn. omitted.) The appellate court concluded that the evidence was
sufficient to create a triable issue of fact as to the applicability of section 324A of the
Restatement Second of Torts. (Williams, supra, 225 Cal.App.3d at p. 151.)

                                              12
       Under established common law principles, a person has no duty to come to the aid
of another unless there is some special relationship between them which gives rise to a
duty to act. (Van Horn v. Watson (2008) 45 Cal.4th 322, 324; Williams v. State of
California (1983) 34 Cal.3d 18, 23.) For example, business proprietors such as shopping
centers, restaurants, and bars have a special relationship with their patrons giving rise to a
duty to maintain their premises in a reasonably safe condition, and a duty to undertake
relatively simple measures such as providing assistance to patrons who become ill or
need medical attention. (Delgado v. Trax Bar & Grill (2005) 36 Cal.4th 224, 229;
Taylor v. Centennial Bowl, Inc. (1966) 65 Cal.2d 114, 121; Breaux v. Gino's, Inc. (1984)
153 Cal.App.3d 379, 382.) In addition, although there is generally no duty to render aid,
if a person elects to come to someone’s aid -- a “ ‘good Samaritan’ ” -- the person has a
duty to exercise due care and is liable if (a) his or her failure to exercise such care
increases the risk of harm, or (b) the harm is suffered because of the other’s reliance upon
the undertaking. (Van Horn v. Watson, supra, 45 Cal.4th at p. 324; Williams v. State of
California, supra, 34 Cal.3d at p. 23.)
       Here there is no evidence that Wallace or Debby Liberman acted as good
Samaritans at any point before Shelby stopped breathing. They did not supervise Shelby,
they did not prevent her from drinking alcohol, and they did not assist her overnight after
she passed out. Although they had a special relationship with Shelby because she was a
minor invited into their home (Margaret W. v. Kelley R. (2006) 139 Cal.App.4th 141,
152), that relationship, by itself, does not negate the specific statutory social host
immunity applicable to these facts. (Cf. Elizarraras v. L.A. Private Security Services,
Inc. (2003) 108 Cal.App.4th 237, 242-244 [security guards employed in part to ensure
that minors were not consuming alcohol had a special relationship with business patrons,
but were immune from liability under Business and Professions Code section 25602 in a
civil action premised on the guards’ failure to prevent a minor from drinking and their
failure to summon medical help].)

                                              13
       Wallace’s effort to perform CPR could be construed as the act of a good
Samaritan, but there is no evidence that his resuscitation attempt caused harm. Shelby
died of acute ethanol intoxication.
                                            III
       The Allens also claim there are triable issues of fact as to whether Kayli breached
a duty to exercise reasonable care in rendering aid to Shelby and whether Kayli increased
Shelby’s risk of harm. They argue Kayli had a duty to summon aid for Shelby and had a
duty not to make Shelby’s situation worse, which Kayli did when she propped Shelby’s
head on the toilet, took her cell phone, and shut the bathroom door.
       There is no doubt that Kayli could have done much more to protect or aid Shelby.
But the Allens have not established a legally recognized special relationship under which
Kayli had a duty to render such assistance. As we explained in part II, special
relationships exist in certain circumstances, but Kayli was not a business proprietor,
Shelby was not her customer, and Kayli was not an adult who had invited a minor into
her home. Kayli was a minor herself. The Allens do not cite authority imposing a
special relationship on a minor who invites another minor to stay the night.
       The Allens cite People v. Oliver (1989) 210 Cal.App.3d 138 (Oliver), in which the
Court of Appeal upheld a conviction for involuntary manslaughter. (Id. at p. 143.) In
that case the defendant knew that the decedent was extremely drunk and drove him to her
home; in doing so, the defendant took him from a public place where others might have
protected him, to her home where she alone could provide such care. (Oliver, supra,
210 Cal.App.3d at p. 149.) At her home, she allowed the decedent to use her bathroom
and to inject himself with narcotics. (Ibid.) She brought him a spoon, knowing that he
wanted the spoon to take drugs. (Oliver, supra, 210 Cal.App.3d at p. 143.) After he
collapsed in the living room, she left him there and went back to the bar, ultimately
directing her daughter to drag him outside in case he woke up. (Ibid.) There was
substantial evidence that the defendant knew or should have known that the decedent’s

                                            14
condition was critical, that immediate medical aid was necessary, and that the failure to
summon aid tended to endanger the decedent’s life. (Oliver, supra, 210 Cal.App.3d at
p. 150.) The defendant’s ex-husband had died of a drug overdose, and the defendant
believed the people who were with her ex-husband waited too long in seeking medical
help. (Ibid.) The Court of Appeal held that the defendant had established a relationship
with the decedent giving rise to a duty to summon aid when the decedent collapsed.
(Oliver, supra, 210 Cal.App.3d at p. 149.) The circumstances also supported a jury
finding that she breached her duty and in fact committed gross negligence sufficient to
support criminal liability. (Id. at pp. 149-150.)
       Of course, there is no social host immunity for aiding and abetting a person’s
heroin use, an important distinction between Oliver and the present case. Moreover,
although a good Samaritan might be liable if they do not exercise due care and cause
harm (Van Horn v. Watson, supra, 45 Cal.4th at p. 324), in this case Shelby died of acute
ethanol intoxication. Her consumption of vodka was the proximate cause of her death.
(Biles, supra, 206 Cal.App.3d at p. 330; § 1714, subd. (b).)
                                       DISPOSITION
       The judgment is affirmed.


                                                               MAURO                    , J.


We concur:


               RAYE                   , P. J.


               HOCH                   , J.




                                                15